DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9 and 11-20 are pending in this application.
Claims 1-2, 4-9, 11-13 and 15-19 are amended.
Claims 3 and 10 are cancelled.
Claims 1-2, 4-9 and 11-20 are presented for examination. 

Response to Amendments
Applicant’s arguments, filed 15 November 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(a) have been fully considered, and are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. §112(b) have been fully considered, and are withdrawn.
Applicant’s arguments with respect to the rejection of claims 3 and 10 under 35 U.S.C. §112(d) have been fully considered, and are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US Publication 2019/0138004 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1). 
Regarding claim 1, Palanisamy teaches a method of operating an autonomous vehicle, comprising: receiving token data at the autonomous vehicle, wherein the token data is indicative of a time-sequenced observation of an agent (Palanisamy: Para. 0056, 0068; autonomous vehicle; input data that are provided to a low-level controller) determining, at a processor, a fact in the present for the agent from the token data 
Palanisamy doesn’t explicitly teach applying, at the processor, abductive reasoning to the fact based on contextual traffic rules to estimate a backward condition of the agent in the past; applying, at the processor, deductive reasoning to the estimated backward condition of the motion of the agent.
However Soon-Shiong, in the same field of endeavor, teaches applying, at the processor, abductive reasoning to the fact based on contextual traffic rules to estimate a backward condition of the agent in the past (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); applying, at the processor, deductive reasoning to the estimated backward condition of the motion of the agent ((Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
operating the autonomous vehicle based on the predicted forward condition of the motion of the agent (Palanisamy: Para. 0056; generate commands that control the various actuators (e.g., lateral and longitudinal controllers such as: automatic steering controls, automatic acceleration control, automatic braking controls) of the actuator system 30 to execute one or more scheduled actions to be performed to automate driving tasks).
Regarding claim 2, Palanisamy doesn’t explicitly teach wherein applying the abductive reasoning further comprises applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein applying the abductive reasoning further comprises applying to the fact an axiom for which a premise leads to a conclusion (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis), wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
claim 5, Palanisamy doesn’t explicitly teach further comprising receiving at the processor a symbolic transformation of the token data.
However Soon-Shiong, in the same field of endeavor, teaches further comprising receiving at the processor a symbolic transformation of the token data (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 6, Palanisamy doesn’t explicitly teach further comprising receiving at the processor a symbolic transformation of a hypothesis from a hypothesizer module.
However Soon-Shiong, in the same field of endeavor, teaches further comprising receiving at the processor a symbolic transformation of a hypothesis from a hypothesizer module (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) 
Regarding claim 8, Palanisamy teaches a system for operating an autonomous vehicle, comprising: a sensor for receiving token data indicative of a time-sequenced observation of an agent; a processor configured to (Palanisamy: Para. 0056, 0068; autonomous vehicle; input data that are provided to a low-level controller): determine a fact in the present for the agent from the token data (Palanisamy: Para. 0068; the computer vision system synthesizes and processes sensor data and predicts the presence, location, classification, and/or path of objects and features of the environment of the vehicle).
Palanisamy doesn’t explicitly teach perform abductive reasoning on a fact determined from the token data based on contextual traffic rules to estimate a backward condition of the agent in the past; and perform-deductive reasoning on the estimated backward condition based on contextual traffic rules in to order to predict a forward condition of the motion of the agent.
However Soon-Shiong, in the same field of endeavor, teaches perform abductive reasoning on a fact determined from the token data based on contextual traffic rules to estimate a backward condition of the agent in the past (Soon-Shiong: Para. 0031, 0032, 0049; Additional reasoning techniques allowing for such a leap include abductive reasoning, indicative reasoning, fuzzy logic, or other types of reasoning that lack a requirement for necessary; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); and perform-deductive reasoning on the estimated backward condition based on contextual traffic rules in to order to predict a forward condition of the motion of the agent (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
In the following limitation, Palanisamy teaches a navigation system configured to operate the autonomous vehicle based on the predicted forward condition of the motion of the agent (Palanisamy: Para. 0056; generate commands that control the various actuators (e.g., lateral and longitudinal controllers such as: automatic steering controls, automatic acceleration control, automatic braking controls) of the actuator system to execute one or more scheduled actions to be performed to automate driving tasks).
Regarding claim 9, Palanisamy doesn’t explicitly teach wherein the processor is further configured to perform abductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein the processor is further configured to perform abductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. , wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 12, Palanisamy doesn’t explicitly teach further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive 
Regarding claim 13, Palanisamy doesn’t explicitly teach wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 15, Palanisamy teaches an autonomous vehicle, comprising: a sensor for receiving token data indicative of a time-sequenced observation of an agent (Palanisamy: Para. 0007, 0056; autonomous vehicle; sensors that provide sensor output information); a processor configured to: determine a fact in the present for the agent from the token data (Palanisamy: Para. 0068; the computer vision 
Palanisamy doesn’t explicitly teach perform abductive reasoning on a fact determined from the token data based on contextual traffic rules to estimate a backward condition of the agent in the past; and perform deductive reasoning to the estimated backward condition based on contextual traffic rules in to order to predict a forward condition of the motion of the agent.
However Soon-Shiong, in the same field of endeavor, teaches perform abductive reasoning on a fact determined from the token data based on contextual traffic rules to estimate a backward condition of the agent in the past (Soon-Shiong: Para. 0031, 0032, 0049; Additional reasoning techniques allowing for such a leap include abductive reasoning, indicative reasoning, fuzzy logic, or other types of reasoning that lack a requirement for necessary; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system); and perform deductive reasoning to the estimated backward condition based on contextual traffic rules in to order to predict a forward condition of the motion of the agent (Soon-Shiong: Para. 0031, 0032, 0049; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis; reasoning engine can also be deployed within a mobile device, a network switch, a car navigation system).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) 
In the following limitation, Palanisamy teaches a navigation system configured to operate the autonomous vehicle based on the predicted forward condition of the motion of the agent (Palanisamy: Para. 0056; generate commands that control the various actuators (e.g., lateral and longitudinal controllers such as: automatic steering controls, automatic acceleration control, automatic braking controls) of the actuator system to execute one or more scheduled actions to be performed to automate driving tasks).
Regarding claim 16, Palanisamy doesn’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion, wherein the fact represents the conclusion and the backward condition corresponds to the premise.
However Soon-Shiong, in the same field of endeavor, teaches wherein the processor is further configured to perform deductive reasoning by applying to the fact an axiom for which a premise leads to a conclusion (Soon-Shiong: Para. 0058; rule selector configures inference engine to select one or more of reasoning rules set from knowledge base as a function of the environment data and object attributes of the recognized target objects; rule selector maps target object attributes to known concept maps, which can include pointers to preferred types of reasoning: deductive, abductive), wherein the fact represents the conclusion and the backward condition corresponds to the premise (Soon-Shiong: Para. 0032; applying deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis).

Regarding claim 18, Palanisamy doesn’t explicitly teach further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches further comprising a symbolic transformation module configured to convert the token data to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; capture data associated with one or more of environment; observed changes in the environment, which can also be converted to a data object).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 19, Palanisamy doesn’t explicitly teach wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor.
However Soon-Shiong, in the same field of endeavor, teaches wherein the symbolic transformation module is further configured to convert a hypothesis from a hypothesizer module to a logical data and supply the logical data to the processor (Soon-Shiong: Para. 0020, 0026; inference engine can review the data, possibly in the form of manageable objects, to generate a possible hypothesis relating to how aspects of environment interact or are related).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US Publication 2019/0138004 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1) and in further view of Danielsson et al. (US Publication 2015/0278701). 
Regarding claim 4, Palanisamy and Soon-Shiong don’t explicitly teach wherein applying the deductive reasoning further comprises applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, in the same field of endeavor, teaches wherein applying the deductive reasoning further comprises applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some , wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion (Danielsson: Para. 0057, 0100; using a backward-chaining query as a part of a forward-chaining rule's condition).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Danielsson’s use of a backward-chaining query as a part of a forward-chaining rule’s condition (Danielsson: Para. 0057, 0074, 0100) and Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 11, Palanisamy and Soon-Shiong don’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, in the same field of endeavor, teaches wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some particular values of those variables; backward-chaining algorithm may then calculate those values), wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Danielsson’s use of a backward-chaining query as a part of a forward-chaining rule’s condition (Danielsson: Para. 0057, 0074, 0100) and Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068). 
Regarding claim 17, Palanisamy and Soon-Shiong don’t explicitly teach wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion, wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion.
However Danielsson, in the same field of endeavor, teaches wherein the processor is further configured to perform deductive reasoning by applying to the backward condition an axiom for which a premise leads to a conclusion (Danielsson: Para. 0074; the statement may contain logic variables, and in that case, the statement might be true only for some particular values of those variables; backward-chaining algorithm may then calculate those values), wherein the backward condition represents the premise, to determine a forward condition corresponding to the conclusion (Danielsson: Para. 0057, 0100; using a backward-chaining query as a part of a forward-chaining rule's condition).
. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US Publication 2019/0138004 A1) in view of Soon-Shiong (US Publication 2014/0129504 A1) and in further view of Han et al. (US Patent 10,627,248 B2). 
Regarding claim 7, Palanisamy and Soon-Shiong don’t explicitly teach further comprising supplying the predicted forward condition to a decider module of the processor, wherein the decider module predicts a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising supplying the predicted forward condition to a decider module of the processor (Han: Col. 2 Lines 41-50, Claim 1; determining, by the processor, a distance parameter, a speed parameter, and a cognitive load parameter for each candidate navigation route), wherein the decider module predicts a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).

Regarding claim 14, Palanisamy and Soon-Shiong don’t explicitly teach further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s cognitive processor to predict a navigational route (Han: Col. 2 Lines 41-50, Claim 1) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068).
claim 20, Palanisamy and Soon-Shiong don’t explicitly teach further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition.
However Han, in the same field of endeavor, teaches further comprising a decider module configured to receive the predicted forward condition and predict a trajectory for the autonomous vehicle from the predicted forward condition (Han: Col. 2 Lines 41-50, Claim 1; routing systems include a routing metric that incorporates a cognitive load parameter into a weighted function in selecting a navigation route for the vehicle).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Han’s cognitive processor to predict a navigational route (Han: Col. 2 Lines 41-50, Claim 1) employing Soon-Shiong’s combination of using abductive reasoning and deductive reasoning to analyze data (Soon-Shiong: Para. 0031-0032) into Palanisamy’s preform sensor data to control automated driving tasks (Palanisamy: Para. 0056, 0068).

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-2, 4-9 and 11-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that Palanisamy does not teach or suggest the features of applying, at the processor, abductive reasoning to the fact based on contextual traffic rules to estimate a backward condition of the agent in the past, and applying, at the processor, deductive reasoning to the estimated backward condition based on 
In response to the argument above, the examiner did not state that Palanisamy taught the above teaching, Soon-Shiong taught the argued limitations. 
Applicant next argues that Soon-Shiong does not teach or suggest the features of applying, at the processor, abductive reasoning to the fact based on contextual traffic rules to estimate a backward condition of the agent in the past, and applying, at the processor, deductive reasoning to the estimated backward condition based on contextual traffic rules in to order to predict a forward condition of the motion of the agent, as specified in amended claim 1.
In response to the argument above, Soon-Shiong includes one or more computing devices suitablility configured to apply programmatic reasoning techniques to acquired environment data (Soon-Shiong: Para. 031). Soon-Shiong applies deductive reasoning to premises generated from abductive reasoning to form interesting hypothesis (Soon-Shiong: Para. 0032). The reasoning engines can be deployed within a car navigation system (Soon-Shiong: Para. 0049). Therefore the deductive reasoning based the premises generated from the abductive reasoning employed in a car navigation system would have to use contextual traffic rules. The abductive reasoning generated premise is an example of the estimated backward condition. The deductive reasoning then uses the information generated from the abductive reasoning to form interesting hypothesis which is a prediction of a forward condition in an autonomous car navigation system.  

In response to the argument above, claim 1 is rejected, therefore dependent claims 2 and 5-6 are rejected.
Applicant next argues that claim 8 is patentable over Palanisamy, Soon-Shiong and the prior art of record for at least the reasons presented with respect to claim 1
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 8 is rejected.
Applicant next argues that Claims 9 and 12-13 are dependent from claim 8 and are therefore patentable over Palanisamy, Soon-Shiong and the prior art of record for at least the reasons presented with respect to claim 8.
In response to the argument above, claim 8 is rejected, therefore dependent claims 9 and 12-13 are rejected.
Applicant next argues that claim 15 is patentable over Palanisamy, Soon-Shiong and the prior art of record for at least the reasons presented with respect to claim 1
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 15 is rejected.
Applicant next argues that Claims 16 and 18-19 are dependent from claim 15 and are therefore patentable over Palanisamy, Soon-Shiong and the prior art of record for at least the reasons presented with respect to claim 15.
In response to the argument above, claim 15 is rejected, therefore dependent claims 16 and 18-19 are rejected.

In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore Danielsson was not used to reject amended claim 1.
Applicant next argues that claim 8 and its dependent claim 11 are patentable over Palanisamy, Soon-Shiong, Danielsson and the prior art of record for at least the reasons presented with respect to claim 1.
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 8 and its dependent claim 11 are rejected.
Applicant next argues that claim 15 and its dependent claim 17 are patentable over Palanisamy, Soon-Shiong, Danielsson and the prior art of record for at least the reasons presented with respect to claim 1. 
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 15 and its dependent claim 17 are rejected.
Applicant next argues that Han does not teach or suggest the features of applying, at the processor, abductive reasoning to the fact based on contextual traffic rules to estimate a backward condition of the agent in the past, and applying, at the processor, deductive reasoning to the estimated backward condition based on 
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore Han was not used to reject amended claim 1.
Applicant next argues that claim 8 and its dependent claim 14 are patentable over Palanisamy, Soon-Shiong, Han and the prior art of record for at least the reasons presented with respect to claim 1.
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 8 and its dependent claim 14 are rejected.
Applicant next argues that claim 15 and its dependent claim 20 are patentable over Palanisamy, Soon-Shiong, Han and the prior art of record for at least the reasons presented with respect to claim 1.
In response to the argument above, claim 1 is rejected by Palanisamy in view of Soon-Shiong, therefore claim 15 and its dependent claim 20 are rejected.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Palanisamy’s computer vision system that synthesizes and processes sensor data to predict the presence, location and path of the objects around the vehicle in view of Soon-Shiong’s inference engines reads on applicant’s method of operating an autonomous vehicle.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663